McGrath, J.
'In this case plaintiff recovered a judgment of $11.40.
The case was before this Court in 83 Mich. 262, and it was there held that the circuit judge should have instructed the jury to render a verdict for the plaintiff. TJpon the second trial, upon substantially the same record, the circuit judge did direct a verdict, and defendants appeal.
It is insisted that the Court was misled upon the-' former hearing as to the’ points in dispute, and counsel for defendants close their brief with the following:
“We respectfully insist that the charge of the court on the other trial was correct.”
If counsel entertained the impression that the Court was misled upon the former hearing, it was their duty, both to their client and this Court, to ask for a rehearing. It is well settled that a rule of law, as laid down by this Court in the decision of a cause, is to be applied, upon the same state of facts, in all subsequent proceedings in that cause. Newberry v. Trowbridge, 13 Mich. 278; Mynning v. Railroad Co., 67 Id. 677.
The judgment must therefore be affirmed.
The other Justices concurred.